Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; IT IS HEREBY ORDERED: 1. That hearings before the Court held on March 26, 1971, and April 20, 1971, revealed that the respondent was liable for the unpaid balance of the contract; 2. That the respondent, acknowledging such liability, has filed a Joint Stipulation herein agreeing to the entry of an award in the amount of $12,979.36; 3. That the sum of $12,979.36 is hereby awarded to claimant in full satisfaction of any and all claims presented to the State under Cause No. 5665.